 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     SONJA SCHIESSL RADA,                    )   Case No.: 5:16-cv-01586-SP
11                                           )
                                             )   {PROPOSED} ORDER AWARDING
12                Plaintiff,                 )   EQUAL ACCESS TO JUSTICE ACT
                                             )   ATTORNEY FEES AND EXPENSES
13       vs.                                 )   PURSUANT TO 28 U.S.C. § 2412(d)
     NANCY A. BERRYHILL, Acting              )   AND COSTS PURSUANT TO 28
14   Commissioner of Social Security,        )
                                             )   U.S.C. § 1920
15                                           )
                  Defendant
16                                           )
17
18         Based upon the parties’ Stipulation for the Award and Payment of Equal
19   Access to Justice Act Fees, Costs, and Expenses:
20         IT IS ORDERED that fees and expenses in the amount of $3,673.00 as
21   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
22   awarded subject to the terms of the Stipulation.
23
     DATE: October 24, 2018
24
                                     ___________________________________
25                                   THE HONORABLE SHERI PYM
                                     UNITED STATES MAGISTRATE JUDGE
26

                                              -1-
     Respectfully submitted,
 1
     LAW OFFICES OF Lawrence D. Rohlfing
 2
           /s/ Monica Perales
 3   _________________________
     Monica Perales
 4   Attorney for plaintiff Sonja Schiessl Rada
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                             -2-
